
  Egypt 2014 (rev. 2019)
  
  

  

  


Preamble


In the Name of God, Most Gracious, Most Merciful


This is Our Constitution


Egypt is the gift of the Nile and the gift of Egyptians to humanity.


Blessed with a unique location and history, the Arab nation of Egypt is the heart of the whole world. It is the meeting point of its civilizations and cultures and the crossroads of its maritime transportation and communications. It is the tip of Africa on the Mediterranean and the estuary of its greatest river: the Nile.


This is Egypt, an immortal homeland to Egyptians, and a message of peace and love to all peoples.


In the beginning of history, the dawn of human conscience rose and shone forth in the hearts of our great ancestors, uniting their good intention to build the first central state that regulated and organized the life of Egyptians on the banks of the Nile. It is where they created the most amazing wonders of civilization, and where their hearts looked up to the heavens before earth knew the three revealed religions.


Egypt is the cradle of religions and the banner of glory of the revealed religions.


On its land, Moses grew up, the light of God appeared, and the message descended on Mount Sinai.


On its land, Egyptians welcomed Virgin Mary and her baby and offered up thousands of martyrs in defense of the Church of Jesus.


When the Seal of the Messengers Mohamed (Peace and Blessings Be Upon Him) was sent to all mankind to perfect the sublime morals, our hearts and minds were opened to the light of Islam. We were the best soldiers on Earth to fight for the cause of God, and we disseminated the message of truth and religious sciences across the world.


This is Egypt; a homeland that we live in as much as it lives in us.


In the modern age, minds were enlightened, humanity became mature, and nations and peoples progressed on the path of science, raising the banners of freedom and equality. Mohamed Ali founded the modern Egyptian state with a national army as its pillar. Refaa, the son of Al-Azhar, prayed that the homeland become "a place of common happiness for its people." We, Egyptians, strived to keep up with the pace of development, and offered up martyrs and made sacrifices in several uprisings and revolutions until our patriotic army delivered victory to the sweeping popular will in the “Jan 25 – June 30” Revolution that called for bread, freedom and human dignity within a framework of social justice, and brought back the homeland’s free will.


This revolution is but an extension to a process of national struggle whose brightest symbols were Ahmed Oraby, Mostafa Kamel, and Mohamed Farid. It was the capstone of two great revolutions in our modern history:


The 1919 revolution that had rid Egypt and the Egyptians of the British guardianship, and had established the principle of citizenship and equality between the people of the same country. Its leader, Saad Zaghloul, and his successor, Mosfata El-Nahhas, walked the path of democracy, asserting that “Truth is above power and the nation is above the government”. During this revolution, Talaat Harb laid down the cornerstone of the national economy.


The July 23, 1952 revolution that was led by the leader Gamal Abdel Nasser and was embraced by the popular will achieved the dream of generations for evacuation and independence. As a result, Egypt affirmed its Arab allegiance, opened up to its African continent and Muslim world, supported liberation movements across continents, and took firm steps on the path of development and social justice.


This revolution represents an extension of the revolutionary march of Egyptian patriotism, and supports the strong bond between the Egyptian people and their patriotic army that bore the trust and responsibility of protecting the homeland. Thanks to it, we achieved victory in our greatest battles including driving off the 1956 Tripartite Aggression and the glorious victory of October that granted President Sadat a special place in our recent history.


Compared to major revolutions in the history of mankind, the Jan 25 – June 30 Revolution is a unique revolution, because of the heavy popular participation involved -- which was estimated to be in the tens of millions -- and the significant role of youth who aspire to a brighter future, the masses who transcended class and ideology to reach out to more expansive patriotic and human horizons, the manner in which the people’s army protected the popular will and the blessings granted to it by Al-Azhar and the patriotic church. It is also unique because of its peacefulness and ambition to achieve freedom and social justice together.


This revolution is a sign and a good omen. It is a sign of a past that is still present and a good omen of a future to which all humanity aspires.


The world has almost forgotten about an age that was torn by conflicts of interest between the east and the west, and the north and the south; an age where disputes and wars erupted between classes and peoples, where risks grew, threatening the existence of mankind and life on Earth, which God created for us. Humanity hopes to move from the age of maturity to the age of wisdom to build a new world where truth and justice prevail, and where freedoms and human rights are protected. We, Egyptians, believe that our revolution is an opportunity to return to help write a new history for mankind.


We believe that we are capable of using the past as an inspiration, stirring up the present, and making our way to the future. We are capable of developing this homeland that develops us.


We believe that every citizen is entitled to live in this homeland in safety and security, and that every citizen is entitled to a today and a tomorrow.


We believe in democracy as a path, a future, and a way of life; in political multiplicity; and in the peaceful transfer of power. We affirm the right of the people to make their future. They, alone, are the source of authority. Freedom, human dignity, and social justice are a right of every citizen. Sovereignty in a sovereign homeland belongs to us and future generations.


We are now drafting a Constitution that embodies the dream of generations of a prosperous united society and of a fair state that achieves the aspirations of today and tomorrow for individuals and society.


We are now drafting a Constitution that completes building a modern democratic state with a civil government.


We are drafting a Constitution that closes the door for any corruption or tyranny, heals the wounds of the past from the time of the old Eloquent Peasant to the victims of negligence and the martyrs of the revolution in our time, and relieves our people of the injustice they have suffered from for long.


We are drafting a Constitution that affirms that the principles of Islamic Sharia are the principle source of legislation, and that the reference for interpretation thereof is the relevant texts in the collected rulings of the Supreme Constitutional Court.


We are drafting a Constitution that paves the way to the future for us, and which is in line with the Universal Declaration of Human Rights, which we took part in the drafting of and approved.


We are drafting a Constitution that maintains our freedom and protects the nation against every threat against it or against our national unity.


We are drafting a Constitution that achieves equality between us in rights and duties with no discrimination.


We are the citizens. We are the Egyptian people, sovereigns in a sovereign homeland. This is our will and this is the Constitution of our revolution.


This is our Constitution.



Chapter One. The State



Article 1. Nature of the Republic


The Arab Republic of Egypt is a sovereign state, united and indivisible, where nothing is dispensable, and its system is democratic republic based on citizenship and the rule of law.


Egypt is part of the Arab nation and enhances its integration and unity. It is part of the Muslim world, belongs to the African continent, is proud of its Asian dimension, and contributes to building human civilization.



Article 2. Islam, Principles of Islamic Sharia


Islam is the religion of the state and Arabic is its official language. The principles of Islamic Sharia are the principle source of legislation.



Article 3. Christian and Jewish religious affairs


The principles of the laws of Egyptian Christians and Jews are the main source of laws regulating their personal status, religious affairs, and selection of spiritual leaders.



Article 4. Sovereignty


Sovereignty belongs to the people alone, which exercises it and protects it. They are the source of power. They safeguard their national unity, which is based on the principle of equality, justice and equal opportunity between citizens, as provided in this Constitution.



Article 5. Political system


The political system is based on political and partisan multiplicity, the peaceful transfer of power, the separation and balance of powers, authority going with responsibility, and respect for human rights and freedoms, as set out in the Constitution.



Article 6. Citizenship


Citizenship is a right to anyone born to an Egyptian father or an Egyptian mother. Being legally recognized and obtaining official papers proving his personal data is a right guaranteed and organized by law.


Requirements for acquiring citizenship are specified by law.



Chapter Two. Basic Components of Society



Section One. Social Components



Article 7. Al-Azhar


Al-Azhar is an independent scientific Islamic institution, with exclusive competence over its own affairs. It is the main authority for religious sciences, and Islamic affairs. It is responsible for preaching Islam and disseminating the religious sciences and the Arabic language in Egypt and the world.


The state shall provide enough financial allocations to achieve its purposes.


Al-Azhar’s Grand Sheikh is independent and cannot be dismissed. The method of appointing the Grand Sheikh from among the members of the Council of Senior Scholars is to be determined by law.



Article 8. Social solidarity


Society is based on social solidarity.


The state commits to achieving social justice, providing the means to achieve social solidarity to ensure a decent life for all citizens, in the manner organized by law.



Article 9. Equal opportunity


The state ensures equal opportunity for all citizens without discrimination.



Article 10. Family as the basis of society


Family is the basis of society and is based on religion, morality, and patriotism. The state protects its cohesion and stability, and the consolidation of its values.



Article 11. The place of women, motherhood and childhood


The state commits to achieving equality between women and men in all civil, political, economic, social, and cultural rights in accordance with the provisions of this Constitution.


The state commits to taking the necessary measures to ensure appropriate representation of women in the houses of parliament, in the manner specified by law. It grants women the right to hold public posts and high management posts in the state, and to appointment in judicial bodies and entities without discrimination.


The state commits to the protection of women against all forms of violence, and ensures women empowerment to reconcile the duties of a woman toward her family and her work requirements.


The state ensures care and protection and care for motherhood and childhood, and for breadwinning, and elderly women, and women most in need.



Article 12. Right to work, forced labor


Work is a right, a duty, and an honor guaranteed by the state. There can be no forced labor except in accordance with the law and for the purpose of performing a public service for a defined period of time and in return for a fair wage, without prejudice to the basic rights of those assigned to the work.



Article 13. Worker Rights


The state commits to protecting worker rights, and works on building balanced work relationships between the two sides of the production process. It ensures means for collective negotiations and works on protecting workers against the risks of work, ensures that conditions for professional security, safety and health are met, and prohibits arbitrary dismissal. All the foregoing is as organized by law.



Article 14. State employment


Public posts are a right for citizens on the basis of merit, with no favoritism or mediation. Public posts are an assignment in service of the people. The state ensures the rights and protection of civil servants, and that they shall perform their duties in service of the interests of the people. They may not be dismissed outside of disciplinary action except in those situations set out by law.



Article 15. Right to strike


Striking peacefully is a right which is organized by law.



Article 16. Martyrs and wounded of the revolution


The state commits to honoring the martyrs of the nation, caring for the wounded of the revolution, elderly war veterans, the wounded, and families of those missing in war, as well as their equals, and the wounded in security operations, their wives, children and parents. It works on providing them with job opportunities. The foregoing will be organized by law.


The state encourages the contribution of civil society to achieving these objectives.



Article 17. Social security services


The state provides social security services.


All citizens who have no access to the social security system have the right to social security to ensure a decent life, if they are unable to support themselves and their families in the event of incapacity to work, old age or unemployment.


The state works to provide appropriate pensions to small farmers, agricultural workers, hunters and informal labor in accordance with the law.


Insurance and pension funds are private and enjoy all forms of protection afforded to public funds. Together with their returns, they are a right of their beneficiaries. They shall be invested in a safe manner and managed by an independent entity, in accordance with the law.


The state guarantees funds for insurance and pensions.



Article 18. Health care


Every citizen is entitled to health and to comprehensive health care with quality criteria. The state guarantees to maintain and support public health facilities that provide health services to the people, and work on enhancing their efficiency and their fair geographical distribution.


The state commits to allocate a percentage of government expenditure that is no less than 3% of Gross Domestic Product (GDP) to health. The percentage will gradually increase to reach global rates.


The state commits to the establishment of a comprehensive health care system for all Egyptians covering all diseases. The contribution of citizens to its subscriptions or their exemption therefrom is based on their income rates.


Denying any form of medical treatment to any human in emergency or life-threatening situations is a crime.


The state commits to improving the conditions of physicians, nursing staff, and health sector workers, and achieving equity for them.


All health facilities and health related products, materials, and health-related means of advertisement are subject to state oversight. The state encourages the participation of the private and public sectors in providing health care services as per the law.



Article 19. Education


Every citizen has the right to education with the aim of building the Egyptian character, maintaining national identity, planting the roots of scientific thinking, developing talents, promoting innovation and establishing civilizational and spiritual values and the concepts of citizenship, tolerance and non- discrimination. The state commits to uphold its aims in education curricula and methods, and to provide education in accordance with global quality criteria.


Education is obligatory until the end of the secondary stage or its equivalent. The state grants free education in different stages in state educational institutions as per the law.


The state commits to allocating a percentage of government spending that is no less than 4% of the GDP for education. It will gradually increase this until it reaches global rates.


The state oversees education to ensure that all public and private schools and institutes abide by its educational policies.



Article 20. Technical education, professional training


The state commits to encourage and develop technical education and professional training and expand all types thereof in accordance with global quality criteria, in keeping with the needs of the labor market.



Article 21. Academic independence


The state guarantees the independence of universities, scientific and linguistic academies. It commits to providing university education in accordance with global quality criteria, and to developing free university education in state universities and institutes as per the law.


The state allocates a percentage of the government expenditure that is no less than 2% of Gross National Product (GNP). It will gradually increase until it reaches global rates.


The state works on encouraging the establishment of non-profit public universities. The state guarantees the quality of education in private and public universities, their commitment to global quality criteria, preparing their educational and research cadres, and allocating a sufficient percentage of its returns to develop the educational and research process.



Article 22. Teachers


Teachers and members of the teaching staff and their assistants are the main pillar of education. The state guarantees the development of their academic competencies and professional skills, and care for their financial and moral rights in order to ensure the quality of education and achieve its objectives.



Article 23. Scientific research


The state grants the freedom of scientific research and encourages its institutions as a means to achieving national sovereignty, and building a knowledge economy. The state sponsors researchers and inventors, and allocates a percentage of government expenditures that is no less than 1% of Gross National Product to scientific research. It will gradually increase until it reaches global rates.


The state commits to provide effective means of contribution for the private and public sectors and the contribution of expatriate Egyptians to the development of scientific research.



Article 24. Arabic language, religious education and national history


The Arabic language, religious education, and national history in all its stages are core subjects of pre- university public and private education. Universities are committed to teaching human rights, and professional morals and ethics relating to various academic disciplines.



Article 25. Illiteracy


The state commits to developing a comprehensive plan to eradicate alphabetical and digital illiteracy for all citizens from all age groups. It commits to developing implementation mechanisms with the participation of civil society institutions according to a specific timeline.



Article 26. Civil titles


The institution of civil titles is prohibited.



Section Two. Economic Components



Article 27. Economic system


The economic system aims at achieving prosperity in the country through sustainable development and social justice to guarantee an increase in the real growth rate of the national economy, raising the standard of living, increasing job opportunities, reducing unemployment rates and eliminating poverty.


The economic system is committed to the criteria of transparency and governance, supporting competitiveness, encouraging investment, achieving balanced growth with regards to geography, sector and the environment; preventing monopolistic practices, taking into account the financial and commercial balance and a fair tax system; regulating market mechanisms; guaranteeing different types of ownership; and achieving balance between the interests of different parties to maintain the rights of workers and protect consumers.


The economic system is socially committed to ensuring equal opportunities and a fair distribution of development returns, to reducing the gaps between incomes by setting a minimum wage and pension to ensure a decent life, and setting a maximum wage in state agencies for whoever works for a wage as per the law.



Article 28. Production and service based economy activity


Economic production, service-based and information-based activities are key components of the national economy. The state commits to protecting them, increasing their competiveness, providing an environment that attracts investment, and works on increasing production, encouraging exports, and regulating imports.


The state gives special attention to small and medium enterprises in all fields. It works on regulating and training the informal sector.



Article 29. Agriculture


Agriculture is a basic component of the national economy.


The state commits to protecting and increasing land under cultivation, and incriminating encroachments thereon. It works on developing the countryside, raising the standard of living of its inhabitants and protecting it from agricultural risks, and works on developing agricultural and animal production, and encouraging industries based thereon.


The state commits to providing the requirements of agricultural and animal production and buying basic agricultural crops at appropriate prices to achieve a profit margin for farmers in agreement with agricultural unions, syndicates and agricultural associations. The state also commits to the allocation of a percentage of reclaimed lands to small farmers and youth graduates, and to the protection of farmers and agricultural workers against exploitation. All the foregoing will take place in the manner organized by law.



Article 30. Fisheries


The state commits to protecting fisheries, protecting and supporting fishermen, and empowering them to carry out their work without causing damages to eco-systems, in the manner organized by law.



Article 31. Information Space Security


The security of information space is an integral part of the system of national economy and security. The state commits to taking the necessary measures to preserve it in the manner organized by law.



Article 32. Natural resources


Natural resources belong to the people. The state commits to preserving such resources, to their sound exploitation, to preventing their depletion, and to take into consideration the rights of future generations to them.


The state commits to making the best use of renewable energy resources, motivating investment, and encouraging relevant scientific research. The state works on encouraging the manufacture of raw materials, and increasing their added value according to economic feasibility.


Disposing of the state’s public property is forbidden. Granting the right to exploit natural resources or a concession to a public utility shall take place by law for a period not exceeding 30 years.


Granting the right to exploit quarries and small mines and salterns, or granting a concession to a public utility shall take place for a period not exceeding 15 years based on a law.


The law sets the provisions for disposing of state private property, and the rules and procedures regulating such.



Article 33. Ownership


The state protects ownership, which is three types: Public ownership, private ownership, and cooperative ownership.



Article 34. Public Property


Public property is inviolable and may not be infringed upon. It is the duty of every citizen to protect it in accordance with the law.



Article 35. Private property


Private property is protected. The right to inherit property is guaranteed. Private property may not be sequestrated except in cases specified by law, and by a court order. Ownership of property may not be confiscated except for the public good and with just compensation that is paid in advance as per the law.



Article 36. Private sector’s social responsibility


The state encourages the private sector to perform its social responsibility in serving the national economy and society.



Article 37. Cooperative Property


Cooperative property is protected. The state cares for cooperatives, and the law guarantees its protection and support, and ensures its independence.


It cannot be dissolved, nor its boards, except by court order.



Article 38. Taxation


The taxation system and other public levies aim to develop state resources, and achieve social justice and economic development.


Public taxes cannot be established, modified, or cancelled except by law. There can be no exemptions except in cases prescribed by law. It is prohibited to require anyone to pay additional taxes or fees except within the limits of the law.


When imposing taxes, it must be taken into account that the tax system has multiple sources. The taxes imposed on the incomes of individuals are progressive multi-tier taxes that according to their tax capacity. The tax system ensures the promotion of heavy labor industries, and incentivizing their role in economic, social, and cultural development.


The state commits to the development of the tax system, and adoption of modern systems to achieve efficiency, ease and accuracy in tax collection. The law specifies the methods and tools to collect taxes, fees, and any other sovereign returns, and what is deposited in the state treasury.


Paying taxes is a duty, and tax evasion is a crime.



Article 39. Savings


Saving is a national duty that is protected and encouraged by the state. The state safeguards savings in accordance with the law.



Article 40. Confiscation of property


Public confiscation of property is prohibited.


Private confiscation is prohibited except based on a court judgment.



Article 41. Housing


The state commits to the implementation of a housing program that aims at achieving balance between population growth rates and the resources available, maximizing investment in human energy, and improving its features, within the framework of achieving sustainable development.



Article 42. Workers’ share in management


Workers have a share in the management of projects and their profits. They are committed to developing production and implementing the plan in their production units as per the law. Maintaining the tools of production is a national duty.


Workers’ representatives on the boards of public sector units are 50 percent of the number of elected members. Their representation on the boards of public business sector companies takes place in accordance with the law.


The law regulates the representation of small farmers and small craftsmen that is no less than 80 per cent of the boards of directors of agricultural, industrial and trade cooperatives.



Article 43. Suez Canal


The state commits to protecting, developing and maintaining the Suez Canal as an international waterway that it owns. It is also committed to the development of the canal sector as a significant economic pillar.



Article 44. The Nile


The state commits to protecting the Nile River, maintaining Egypt’s historic rights thereto, rationalizing and maximizing its benefits, not wasting its water or polluting it. The state commits to protecting its groundwater, to adopting methods appropriate to achieve water safety, and to supporting scientific research in this field.


Every citizen has the right to enjoy the Nile River. It is prohibited to encroach upon it or to harm the river environment. The state guarantees to remove encroachments thereon. The foregoing is regulated by law.



Article 45. Seas, Beaches, lakes, waterways, groundwater and natural reserves


The state commits to protecting its seas, beaches, lakes, waterways, groundwater, and natural reserves.


It is prohibited to encroach upon, pollute, or use them in a manner that contradicts their nature. Every citizen has the right to enjoy them as regulated by law. The state also commits to the protection and development of green space in urban areas; the protection of plants, livestock and fisheries; the protection of endangered species; and the prevention of cruelty to animals. All the foregoing takes place as regulated by law.



Article 46. Environment


Every individual has the right to live in a healthy, sound and balanced environment. Its protection is a national duty. The state is committed to taking the necessary measures to preserve it, avoid harming it, rationally use its natural resources to ensure that sustainable development is achieved, and guarantee the rights of future generations thereto.



Section Three. Cultural Components



Article 47. Cultural identity


The state is committed to protecting Egyptian cultural identity with its diverse civilizational origins.



Article 48. Right to culture


Culture is a right of every citizen that is guaranteed by the state. The state is committed to support it and provide all types of cultural materials to the different groups of people without discrimination based on financial capacity, geographical location, or anything else. The state gives special attention to remote areas and the groups most in need.


The state encourages translation from and to Arabic.



Article 49. Monuments


The state commits to protecting and preserving antiquities and their areas, and to maintaining them, renovating them, working to retrieve those that have been taken, and organizing and supervising excavations thereof.


It is prohibited to give away any of them as gifts or exchange them.


Attacks upon them and trafficking in them is a crime for which there is no statute of limitations.



Article 50. Material and moral civilizational and cultural heritage


Egypt’s material and moral civilizational and cultural heritage of all types and from all of the Pharaonic, Coptic, Islamic, and modern periods are a national and human heritage that the state commits to protect and maintain. The same applies to the modern architectural, literary and artistic cultural stock. Any attack thereon is a crime punishable by law. The state gives special attention to maintain the components of cultural diversity.



Chapter Three. Public Rights, Freedoms and Duties



Article 51. Human dignity


Dignity is a right for every person that may not be infringed upon. The state shall respect, guarantee and protect it.



Article 52. Torture


All forms of torture are a crime with no statute of limitations.



Article 53. Equality in public rights and duties


Citizens are equal before the law, possess equal rights and public duties, and may not be discriminated against on the basis of religion, belief, sex, origin, race, color, language, disability, social class, political or geographical affiliation, or for any other reason.


Discrimination and incitement to hate are crimes punishable by law.


The state shall take all necessary measures to eliminate all forms of discrimination, and the law shall regulate the establishment of an independent commission for this purpose.



Article 54. Personal freedom


Personal freedom is a natural right which is safeguarded and cannot be infringed upon. Except in cases of in flagrante delicto, citizens may only be apprehended, searched, arrested, or have their freedoms restricted by a causal judicial warrant necessitated by an investigation.


All those whose freedoms have been restricted shall be immediately informed of the causes therefor, notified of their rights in writing, be allowed to immediately contact their family and lawyer, and be brought before the investigating authority within twenty-four hours of their freedoms having been restricted.


Questioning of the person may only begin once his lawyer is present. If he has no lawyer, a lawyer will be appointed for him. Those with disabilities shall be provided all necessary aid, according to procedures stipulated in the law.


Those who have their freedom restricted and others possess the right of recourse before the judiciary. Judgment must be rendered within a week from such recourse, otherwise the petitioner shall be immediately released.


The law shall regulate preventive detention, its duration, causes, and which cases are eligible for compensation that the state shall discharge for preventative detention or for execution of a penalty that had been executed by virtue of a judgment that is overruled by a final judgment.


In all cases, the accused may be brought to criminal trial for crimes that he may be detained for only in the presence of an authorized or appointed lawyer.



Article 55. Due process


All those who are apprehended, detained or have their freedom restricted shall be treated in a way that preserves their dignity. They may not be tortured, terrorized, or coerced. They may not be physically or mentally harmed, or arrested and confined in designated locations that are appropriate according to humanitarian and health standards. The state shall provide means of access for those with disabilities.


Any violation of the above is a crime and the perpetrator shall be punished under the law.


The accused possesses the right to remain silent. Any statement that is proven to have been given by the detainee under pressure of any of that which is stated above, or the threat of such, shall be considered null and void.



Article 56. Supervision of prisons


Prison is a house for reform and rehabilitation.


Prisons and detention centers shall be subject to judicial oversight. All that which violates the dignity of the person and or endangers his health is forbidden.


The law shall regulate the provisions to reform and rehabilitate those who have been convicted, and to facilitate a decent life once they are released.



Article 57. Private life


Private life is inviolable, safeguarded and may not be infringed upon.


Telegraph, postal, and electronic correspondence, telephone calls, and other forms of communication are inviolable, their confidentiality is guaranteed and they may only be confiscated, examined or monitored by causal judicial order, for a limited period of time, and in cases specified by the law.


The state shall protect the rights of citizens to use all forms of public means of communication, which may not be arbitrarily disrupted, stopped or withheld from citizens, as regulated by the law.



Article 58. Inviolability of homes


Homes are inviolable. Except in cases of danger, or if a call for help is made, they may not be entered, searched, monitored or wiretapped except by causal judicial warrant specifying the place, time and purpose thereof. All of the above is to be conducted in cases specified by the law, and in the manner prescribed. Upon entering or searching homes, those inside shall be notified and informed of the warrant issued in this regard.



Article 59. Right to safety


Every person has the right to a secure life. The state shall provide security and reassurance for citizens, and all those residing within its territory.



Article 60. Inviolability of the human body


The human body is inviolable. Any assault, defilement or mutilation thereof is a crime punishable by law. Organ trafficking is forbidden, and no medical or scientific experiment may be performed thereon without the documented free consent of the subject, according to the established principles of the medical field as regulated by law.



Article 61. Tissue and organ donation


Donation of tissues and organs is a gift of life. Every human has the right to donate his body organs during his lifetime or after his death by virtue of a documented consent or will. The state commits to the establishment of a mechanism to regulate the rules for organ donation and transplant in accordance with the law.



Article 62. Freedom of movement


Freedom of movement, residence and emigration is guaranteed.


No citizen may be expelled from state territory or banned from returning thereto.


No citizen may be banned from leaving state territory placed under house arrest or banned from residing in a certain area except by a causal judicial order for a specified period of time, and in cases specified by the law.



Article 63. Forced migration


All forms of arbitrary forced migration of citizens are forbidden. Violations of such are a crime without a statute of limitations.



Article 64. Freedom of belief


Freedom of belief is absolute.


The freedom of practicing religious rituals and establishing places of worship for the followers of revealed religions is a right organized by law.



Article 65. Freedom of thought


Freedom of thought and opinion is guaranteed.


All individuals have the right to express their opinion through speech, writing, imagery, or any other means of expression and publication.



Article 66. Freedom of research


Freedom of scientific research is guaranteed. The state shall sponsor researchers and inventors and protect and work to apply their innovations.



Article 67. Artistic and literary creation


Freedom of artistic and literary creation is guaranteed. The state shall undertake to promote art and literature, sponsor creators and protect their creations, and provide the necessary means of encouragement to achieve this end.


No lawsuits may be initiated or filed to suspend or confiscate any artistic, literary, or intellectual work, or against their creators except through the public prosecution. No punishments of custodial sanction may be imposed for crimes committed because of the public nature of the artistic, literal or intellectual product. The law shall specify the penalties for crimes related to the incitement of violence, discrimination between citizens, or impugning the honor of individuals.


In such cases, the court may force the sentenced to pay punitive compensation to the party aggrieved by the crime, in addition to the original compensations due to him for the damages it caused him. All the foregoing takes place in accordance with the law.



Article 68. Access to information and official documents


Information, data, statistics and official documents are owned by the people. Disclosure thereof from various sources is a right guaranteed by the state to all citizens. The state shall provide and make them available to citizens with transparency. The law shall organize rules for obtaining such, rules of availability and confidentiality, rules for depositing and preserving such, and lodging complaints against refusals to grant access thereto. The law shall specify penalties for withholding information or deliberately providing false information.


State institutions shall deposit official documents with the National Library and Archives once they are no longer in use. They shall also protect them, secure them from loss or damage, and restore and digitize them using all modern means and instruments, as per the law.



Article 69. Intellectual property rights


The state shall protect all types of intellectual property in all fields, and shall establish a specialized body to uphold the rights of Egyptians and their legal protection, as regulated by law.



Article 70. Freedom of the press


Freedom of press and printing, along with paper, visual, audio and digital distribution is guaranteed. Egyptians -- whether natural or legal persons, public or private -- have the right to own and issue newspapers and establish visual, audio and digital media outlets.


Newspapers may be issued once notification is given as regulated by law. The law shall regulate ownership and establishment procedures for visual and radio broadcast stations in addition to online newspapers.



Article 71. Freedom of publication


It is prohibited to censor, confiscate, suspend or shut down Egyptian newspapers and media outlets in any way. Exception may be made for limited censorship in time of war or general mobilization.


No custodial sanction shall be imposed for crimes committed by way of publication or the public nature thereof. Punishments for crimes connected with incitement to violence or discrimination amongst citizens, or impugning the honor of individuals are specified by law.



Article 72. Independence of press institutions


The state shall ensure the independence of all press institutions and owned media outlets, in a way that ensures their neutrality and expressing all opinions, political and intellectual trends and social interests; and guarantees equality and equal opportunity in addressing public opinion.



Article 73. Freedom of House


Citizens have the right to organize public meetings, marches, demonstrations and all forms of peaceful protest, while not carrying weapons of any type, upon providing notification as regulated by law.


The right to peaceful, private meetings is guaranteed, without the need for prior notification. Security forces may not to attend, monitor or eavesdrop on such gatherings.



Article 74. Freedom to form political parties


Citizens have the right to form political parties by notification as regulated by the law. No political activity may be exercised or political parties formed on the basis of religion, or discrimination based on sex, origin, sect or geographic location, nor may any activity be practiced that is hostile to democracy, secretive, or which possesses a military or quasi-military nature.


Parties may only dissolved by a judicial ruling.



Article 75. Right to establish associations


Citizens have the right to form non-governmental organizations and institutions on a democratic basis, which shall acquire legal personality upon notification.


They shall be allowed to engage in activities freely. Administrative agencies shall not interfere in the affairs of such organizations, dissolve them, their board of directors, or their board of trustees except by a judicial ruling.


The establishment or continuation of non-governmental organizations and institutions whose structure and activities are operated and conducted in secret, or which possess a military or quasi-military character are forbidden, as regulated by law.



Article 76. Right to form syndicates


The establishment of federations and syndicates on a democratic basis is a right guaranteed by law. Such federations and syndicates will possess legal personality, be able to practice their activities freely, contribute to improving the skills of its members, defend their rights and protect their interests.


The state guarantees the independence of all federations and syndicates. The boards of directors thereof may only dissolved by a judicial ruling.


Syndicates may not be established within governmental bodies.



Article 77. Trade unions


The law shall regulate the establishment and administration of professional syndicates on a democratic basis, guarantee their independence, and specify their resources and the way members are recorded and held accountable for their behavior while performing their professional activities, according to ethical codes of moral and professional conduct.


No profession may establish more than one syndicate. Receivership may not be imposed nor may administrative bodies intervene in the affairs of such syndicates, and their boards of directors may only be dissolved by a judicial ruling. All legislation pertaining to a given profession shall be submitted to the relevant syndicate for consultation.



Article 78. Housing


The state guarantees citizens the right to decent, safe and healthy housing, in a way that preserves human dignity and achieves social justice.


The state shall draft a national housing plan that upholds environmental particularity, and guarantees the contribution of personal and collaborative initiatives in its implementation. The state shall also regulate the use of state lands and provide them with basic facilities, as part of a comprehensive urban planning framework for cities and villages and a population distribution strategy. This must be done in a way that serves the public interest, improves the quality of life for citizens and preserves the rights of future generations.


The state shall draft a comprehensive, national plan to address the problem of informal areas that includes providing infrastructure and facilities and improving quality of life and public health. The state shall also guarantee the provision of necessary resources to implement the plan within a specified time frame.



Article 79. Food


Each citizen has the right to healthy, sufficient amounts of food and clean water. The state shall provide food resources to all citizens. It also ensures food sovereignty in a sustainable manner, and guarantees the protection of agricultural biological diversity and types of local plants to preserve the rights of generations.



Article 80. Rights of the child


A child is considered to be anyone who has not reached 18 years of age. Children have the right to be named and possess identification papers, have access to free compulsory vaccinations, health and family care or an alternative, basic nutrition, safe shelter, religious education, and emotional and cognitive development.


The state guarantees the rights of children who have disabilities, and ensures their rehabilitation and incorporation into society.


The state shall care for children and protect them from all forms of violence, abuse, mistreatment and commercial and sexual exploitation.


Every child is entitled to early education in a childhood center until the age of six. It is prohibited to employ children before they reach the age of having completed their primary education, and it is prohibited to employ them in jobs that expose them to risk.


The state shall establish a judicial system for child victims and witnesses. No child may be held criminally responsible or detained except in accordance with the law and the time frame specified therein. Legal aid shall be provided to children, and they shall be detained in appropriate locations separate from adult detention centers.


The state shall work to achieve children’s best interest in all measures taken with regards to them.



Article 81. Rights of the disabled


The state shall guarantee the health, economic, social, cultural, entertainment, sporting and education rights of dwarves and people with disabilities. The state shall provide work opportunities for such individuals, and allocate a percentage of these opportunities to them, in addition to equipping public utilities and their surrounding environment. The state guarantees their right to exercise political rights, and their integration with other citizens in order to achieve the principles of equality, justice and equal opportunities.



Article 82. Youth


The state guarantees the care of youth and young children, in addition to helping them discover their talents and developing their cultural, scientific, psychological, creative and physical abilities, encouraging them to engage in group and volunteer activity and enabling them to take part in public life.



Article 83. The elderly


The state shall guarantee the health, economic, social, cultural and entertainment rights of the elderly, provide them with appropriate pensions to ensure them a decent standard of living, and empower them to participate in public life. The state shall take into account the needs of the elderly while planning public utilities. It also encourages civil society organizations to participate in caring for the elderly.


All the foregoing takes place as organized by law.



Article 84. Sports


The state guarantees the right of everyone to practice physical sports. State institutions and society shall work to discover and sponsor gifted athletes and take necessary measures to encourage the practice of sport,.


The law shall regulate the affairs of sports and civil sports bodies in accordance with international standards, and how to settle sporting disputes.



Article 85. Right to address public authorities


Each individual has the right to address public authorities in writing and in signature. No address shall be made in the name of groups except for legal persons.



Article 86. Duty to safeguard national security


Preservation of national security is a duty, and the commitment of all to uphold such is a national responsibility ensured by law. Defense of the nation and protecting its land is an honor and sacred duty. Military service is mandatory according to the law.



Article 87. Citizen participation in public life


The participation of citizens in public life is a national duty. Every citizen has the right to vote, run in elections, and express their opinion in referendums. The law shall regulate the exercise of these rights. Performance of these duties may be exempted in cases specified by the law.


The state shall enter the name of every citizen in the voter registration database without request from the citizen himself, once the citizen meets voting requirements. The state shall also purge this database periodically in accordance with the law. The state guarantees the safety, neutrality and fairness of referendum and election procedures. The use of public funds, government agencies, public facilities, places of worship, business sector establishments and non-governmental organizations and institutions for political purposes and electioneering is forbidden.



Article 88. Egyptians living abroad


The state shall protect the interests of Egyptians living abroad, protect them, guarantee their rights and freedoms, enable them to perform their public duties towards the state and society, and engage them in the nation's development.


The law shall regulate their participation in elections and referendums in a way consistent with their particular circumstances, without being restricted by the provisions on voting, counting of ballots and announcing of results set forth in this Constitution. This shall be done with the granting of guarantees that ensure the fairness and neutrality of the election and referendum process.



Article 89. Slavery, oppression, trafficking


Slavery and all forms of oppression and forced exploitation against humans are forbidden, as is sex trafficking and other forms of human trafficking, all of which are punishable by law.



Article 90. Charitable Endowment


The state shall encourage the charitable endowment system to establish and sponsor scientific, cultural, health, and social institutions and others and to ensure their independence. Its affairs shall be managed in accordance with the conditions set by the person who created the endowment. This will be regulated by law.



Article 91. Asylum


The state shall grant political asylum to any foreigner who has been persecuted for defending the interests of peoples, human rights, peace or justice.


Extradition of political refugees is forbidden. All of the above is according to the law.



Article 92. Limitations clause


Rights and freedoms of individual citizens may not be suspended or reduced.


No law that regulates the exercise of rights and freedoms may restrict them in such a way as infringes upon their essence and foundation.



Article 93. International agreements and conventions


The state is committed to the agreements, covenants, and international conventions of human rights that were ratified by Egypt. They have the force of law after publication in accordance with the specified circumstances.



Chapter Four. Rule of Law



Article 94. Rule of law


The rule of law is the basis of governance in the state.


The state is subject to the law, while the independence, immunity and impartiality of the judiciary are essential guarantees for the protection of rights and freedoms.



Article 95. Punishment


Penalties are personal. Crimes and penalties may only be based on the law, and penalties may only be inflicted by a judicial ruling. Penalties may only be inflicted for acts committed subsequent to the date on which the law enters into effect.



Article 96. Due process


The accused is innocent until proven guilty in a fair court of law, which provides guarantees for him to defend himself.


The law shall regulate the appeal of felony sentences.


The state shall provide protection to the victims, witnesses, accused and informants as necessary and in accordance with the law.



Article 97. Right to litigate


Litigation is a safeguarded right guaranteed to all. The state shall bring together the litigating parties, and work towards speedy judgment in cases. It is forbidden to grant any act or administrative decision immunity from judicial oversight. Individuals may only be tried before their natural judge. Extraordinary courts are forbidden.



Article 98. Right to defense


The right of defense either in person or by proxy is guaranteed. The independence of lawyers and the protection of their rights are ensured as a guarantee for the right of defense.


For those who are financially incapable, the law guarantees the means to resort to justice and defend their rights.



Article 99. Violation of personal freedom


Any assault on the personal freedoms or sanctity of the life of citizens, along with other general rights and freedoms guaranteed by the Constitution and the law, is a crime with no statute of limitations for both civil and criminal proceedings. The injured party may file a criminal suit directly.


The state guarantees just compensation for those who have been assaulted. The National Council for Human Rights shall inform the prosecutor's office of any violation of these rights, and also possesses the right to enter into an ancillary civil lawsuit on the side of the injured party at its request. This is as specified within the law.



Article 100. Implementation of court decisions


Court decisions shall be issued and implemented in the name of the people. The state guarantees the means of implementing them as regulated by the law. Refraining from implementing or impeding implementation by the competent public servants is a crime that is punishable by law. The prevailing party in such a case may file a criminal suit directly with the competent court. Upon the request of the prevailing party, the public prosecution must raise criminal proceedings against the public servant who refrained from implementing the decision or impeded it.



Chapter Five. The Ruling System



Section One. Legislative Authority (House of Representatives)



Article 101. Mandate


The House of Representatives is entrusted with legislative authority, and with approving the general policy of the state, the general plan of economic and social development and the state budget. It exercises oversight over the actions of the executive authority. All the foregoing takes place as set out by the Constitution.



Article 102. Composition


The House of Representatives is composed of no less than four hundred and fifty members elected by direct secret public ballot. At least one quarter of the seats shall be allocated to women.


A candidate for the membership of the House must be an Egyptian citizen, enjoying civil and political rights, a holder of at least a certificate of basic education, and no younger than 25 years old on the day that candidacy registration is opened.


Other candidacy requirements, the electoral system, and division of electoral constituencies shall be defined by law in a manner which observes fair representation of the population and governorates. Elections based on the plurality voting system or proportional list, or a combination of both at whatsoever ratio may be adopted.


The President of the Republic may appoint a number of members that does not exceed 5%. The method of their nomination is to be specified by law.



Article 103. Nature of Membership


A member of the House of Representatives devotes himself to the tasks of membership and his post is kept in accordance with the law.



Article 104. Oath


Prior to the start of his tenure, a member of the House of Representatives takes the following oath: “I swear by Almighty God to loyally uphold the republican system, to respect the Constitution and the law, to fully look after the interests of the people, and to safeguard the independence and territorial integrity of the nation.”



Article 105. Remuneration


Members shall receive a remuneration defined by law. In the event that the remuneration is modified, the modification does not come into effect until the legislative term following the one when it was adopted begins.



Article 106. Term


The term of membership in the House of Representatives is five calendar years, commencing from the date of its first session.


Elections for a new House are held during the 60 days preceding the end its term.



Article 107. Validity of Membership


The Court of Cassation has jurisdiction over the validity of membership of members of the House of Representatives. Challenges shall be submitted to the Court within a period not exceeding 30 days from date on which the final election results are announced. A verdict must be passed within 60 days from the date on which the challenge is filed.


In the event a membership is deemed invalid, it becomes void from the date on which the verdict is reported to the House.



Article 108. Vacancy


If a House of Representatives member’s seat becomes vacant at least six months before the end of his term, the vacant position must be filled in accordance with the law within 60 days from the date on which the vacancy is first reported by the House.



Article 109. Restrictions on economic activity, financial disclosure


No House of Representatives member may, throughout his tenure, whether in person or through an intermediary, purchase or rent any piece of state property, or any public-law legal persons, public sector companies, or the public business sector. Nor is he allowed to lease, sell or barter with the state any part of his own property, nor conclude a contract with the state as vendors, suppliers, contractors or others. Any such actions shall be deemed void.


A member must submit a financial disclosure upon taking office, upon leaving it and at the end of every year.


If, because of or in relation to his membership, he should receive cash or in-kind gifts, ownership thereof reverts to the state treasury.


The foregoing is organized by law.



Article 110. Revoking membership


The membership of any member may only be revoked if a member has lost trust, status or any of the conditions for membership on the basis of which he was elected, or if the duties of membership have been violated.


The decision to revoke membership is issued by a two-thirds majority of the members of the House of Representatives.



Article 111. Resignation of members


The House of Representatives accepts the resignation of its members, which must be submitted in writing, and to be accepted must not be submitted after the House has started procedures to revoke membership against the resigning member.



Article 112. Opinions of members


A House of Representatives member cannot be held accountable for any opinions he expresses relating to his work in the House or its committees.



Article 113. Criminal action against members


It is prohibited, except in cases of in flagrante delicto, to take criminal action, according to articles of felonies and misdemeanors, against a member without prior permission from the House of Representatives. If not in session, permission must be granted by the House of Representatives’ Bureau, and the House must be notified of the decision as soon as it is in session.


In all cases, if a request for permission to take legal action against a member does not receive a response within 30 days, the permission is to be considered granted.



Article 114. Seat


The seat of the House of Representatives is in Cairo.


However, in exceptional circumstances, the House may hold meetings elsewhere, at the request of the President of the Republic or one-third of the House’s members.


Any meetings of the House that do not conform with the foregoing are invalid, including any decisions that may have been passed.



Article 115. Ordinary session


The President of the Republic convokes the House of Representatives for its ordinary annual session before the first Thursday of October. If such convocation is not made, the House is required by the Constitution to meet on said day.


The ordinary session continues for at least nine months. The President of the Republic brings the annual session to a close with the approval of the House only after the state’s general budget has been adopted.



Article 116. Extraordinary session


It is possible for the House of Representatives to be called to an extraordinary meeting to look into an urgent matter based on a request by the President of the Republic, or upon a request signed by at least 10 members from the House.



Article 117. Speaker, deputy speakers


The House of Representatives elects, in the first meeting of its regular annual session, a speaker and two deputy speakers for the full legislative term. If either seat becomes vacant, the House elects a replacement. The House’s rules of procedure set out the rules and procedures of election. If any of them violate the commitments of his post, one-third of the members of the House may make a request to relieve him of his post. The decision is issued by a two-thirds majority of members.


In all cases, neither the speaker nor any of the two deputies may be elected for more than two consecutive legislative terms.



Article 118. Rules of procedure


The House of Representatives establishes its own rules of procedure regulating its work, the manner of practicing its functions, and maintaining order therein. The rules of procedure are issued by virtue of a law.



Article 119. Internal order


The House of Representatives maintains its internal order, a responsibility that is assumed by the Speaker of the House.



Article 120. Public sessions


The sessions of the House of Representatives are held in public.


The House may hold a closed session based on a request by the President of the Republic, the Speaker of the House, or at least 20 of its members. The House will decide by majority whether the debate in question takes place in a public or a closed session.



Article 121. Quorum and voting


The meetings of the House and the resolutions it passes are not considered valid unless attended by the majority of its members.


In cases other than those requiring a special majority, resolutions are adopted based on an absolute majority of the members present. In case of a tie of vote, the matter in deliberation is considered rejected.


Laws are approved by an absolute majority of the attendees, provided that they constitute no less than one third of the members of the House.


Laws complementing the Constitution are issued based on the approval of two thirds of the members of the House. Laws regulating the presidential, parliamentary, and local elections, political parties, the judiciary, and judicial bodies, and those organizing the rights and duties stipulated in the Constitution are deemed complementary to it.



Article 122. Proposing bills


The President of the Republic, the Cabinet, and every member of the House of Representatives has the right to propose laws.


Every bill presented by the government or by one-tenth of the members of the House is referred to a specialized committee of the House to study and submit a report about it to the House. The committee may seek the opinion of experts on the matter.


No bill presented by a member can be referred to the special committee before being permitted by the proposals committee and approved by the House. If the proposals committee refuses a bill, it must give a reason for its decision.


Any bill or proposed law rejected by the House may not be presented again during the same legislative term.



Article 123. Presidential veto


The President of the Republic has the right to issue or object to laws.


If the President of the Republic objects to a draft law approved by the House of Representatives, it must be referred back to the House within 30 days of the House's being notified thereof. If the draft law is not referred back to the House within this period, it is considered a law and is issued.


If it is referred back to the House within the aforementioned period, and is approved again by a majority of two-thirds of its members, it is considered a law and is issued.



Article 124. State budget


The state budget includes all of its revenue and expenditure without exception. The draft budget is submitted to the House of Representatives at least 90 days before the beginning of the fiscal year. It is not considered in effect unless approved thereby, and it is put to vote on a chapter-by-chapter basis.


The House may modify the expenditures in the draft budget law, except those proposed to honor a specific state liability.


Should the modification result in an increase in total expenditure, the House shall reach an agreement with the government on the means to secure revenue resources to achieve a balance between them. The budget is issued in a law, which may include modification to any existing law to the extent necessary to realize such balance.


In all cases, the budget law may not include any text that incurs new burdens on citizens.


The specifics of the fiscal year, the method of budget preparation, the provisions of the budgets of institutions, public bodies, and their accounts are defined by law.


The approval of the House of Representatives is necessary for the transfer of any funds from one chapter of the budget to another, as well as for any expenditure not included therein or in excess of its estimates. The approval is issued in a law.



Article 125. Final account


The final account of the state budget is submitted to the House of Representatives within a period not exceeding 6 months from the end of the fiscal year. The annual report of the Central Auditing Organization and the latter’s observations on the final account must be submitted therewith.


The final account of the state budget is put to vote on a chapter-by-chapter basis and is issued by law.


The House has the right to request from the Central Auditing Organization any additional data or other reports.



Article 126. Collection and disbursement of public funds


The basic rules for collection of public funds and the procedure for their disbursement are regulated by the law.



Article 127. Executive authority


The executive authority may not contract a loan, obtain funding, or commit itself to a project that is not listed in the approved state budget entailing expenditure from the state treasury for a subsequent period, except with the approval of the House of Representatives.



Article 128. Salaries, pensions, indemnities, subsidies, and bonuses


The rules governing salaries, pensions, indemnities, subsidies, and bonuses taken from the state treasury are regulated by law, as are the cases for exception from such rules, and the authorities in charge of their application.



Article 129. Submitting questions


Every member of the House of Representatives may submit questions to the Prime Minister, to one of his deputies, to a minister, or their deputies on any matter that falls under their mandate. It is obligatory for them to respond to these questions during the same term.


The member may withdraw his question at any time. A question may not be converted into an interpellation in the same session.



Article 130. Addressing interrogations


Every member of the House of Representatives may address interpellations to the Prime Minister, to the Prime Minister’s deputies, to ministers, or to their deputies in relation to matters that fall under their mandate.


Debate on an interpellation takes place at least seven days and no more than 60 days after its submission, except in cases of urgency as decided by the House and with the government’s consent.



Article 131. Withdrawal of confidence


The House of Representatives may decide to withdraw its confidence from the Prime Minister, a deputy of the Prime Minister, ministers, or their deputies.


A motion of no confidence may be submitted only after an interpellation, upon proposal by at least one- tenth of the members of the House of Representatives. The House issues its decision after debating the interpellation. A withdrawal of confidence requires a majority of members.


In all cases, a no confidence motion may not be made in connection with an issue that has already been decided upon in the same term.


If the House decides to withdraw confidence from the Prime Minister, one of his deputies, a minister, or their deputies and the government has announced its solidarity with him before the vote, then that government is obliged to offer its resignation. If the no confidence resolution concerns a certain member of the government, that member is obliged to resign his office.



Article 132. Discussion of public issues


Any 20 members of the House of Representatives at least may request the discussion of a public issue to obtain clarification on the government’s policy in its regard.



Article 133. Discussion of public issues by members


Any member of the House of Representatives may propose to the Prime Minister, one of his deputies, any minister, or their deputies the discussion of a public issue.



Article 134. Urgent briefing or statements


Every member of the House of Representatives may request an urgent briefing or a statement from the Prime Minister, the Prime Minister’s deputies, any minister, or his deputies in relation to urgent matters of public importance.



Article 135. Fact-finding


The House of Representatives may form a special committee or entrust one of its existing committees to examine a public matter, or the activities of any administrative department, public agency or public enterprise, for the purpose of fact-finding regarding a specific issue and informing the House of Representatives of the actual financial, administrative or economic status, for conducting investigations into a past activity, or for any other purpose; the House decides on the appropriate course of action.


In order to carry out its mission, such a committee would be entitled to collect the evidence it deems necessary and to summon individuals to give statements. All bodies shall respond to the committee's requests and place at its disposal all the documents, evidence, or anything otherwise required.


In all cases, every member of the House of Representatives is entitled to obtain any data or information pertaining to undertaking his work at the House from the executive authority.



Article 136. Attendance of sessions by the prime minister, his deputies, ministers and their deputies


The Prime Minister, his deputies, ministers and their deputies may attend the sessions of either the House of Representatives or of any of their committees. Their attendance is obligatory if requested by the House. They may be assisted by high-ranking officials of their choice.


They are to be heard whenever they request to speak. They must answer questions pertaining to issues that are in discussion, but cannot vote when votes are taken.



Article 137. Dissolution of the House of Representatives


The President of the Republic may not dissolve the House of Representatives except when necessary by a causal decision and following a public referendum. The House of Representatives may not be dissolved for the same cause for which the previous House was dissolved.


The President of the Republic must issue a decision to suspend parliamentary sessions and hold a referendum on dissolution within no more than 20 days. If voters agree by a majority of valid votes, the President of the Republic issues the decision of dissolution, and calls for early parliamentary elections to take place within no more than 30 days from the date of the decision's issuance. The new House convenes within the 10 days following the announcement of the referendum results.



Article 138. Submitting proposals and complaints


Citizens may submit written proposals to the House of Representatives regarding public issues. Citizens may also submit complaints to the House of Representatives to be referred to the relevant ministers. If the House requests it, the minister must provide clarifications, and the citizen who submitted the complaint is to be informed of the result.



Section Two. Executive Authority



Subsection One. The President of the Republic



Article 139. Mandate


The President of the Republic is the head of state and head of the executive branch of government. He defends the interests of the people, safeguards the independence, territorial integrity and safety of the nation, and abides by the provisions of the Constitution and carries out his responsibilities in the manner prescribed therein.



Article 140. Term, election, prohibition on partisan positions


The president shall be elected for a period of six calendar years, commencing from the day following the termination of the term of his predecessor. The president may not hold office for more than two consecutive terms.


The procedures for electing the President of the Republic begin at least 120 days before the end of the presidential term. The result is to be announced at least 30 days before the end of term.


The President of the Republic may not hold any partisan position for the duration of the presidency.



Article 141. Conditions for candidacy


A presidential candidate must be an Egyptian born to Egyptian parents, and neither he, his parents or his spouse may have held other citizenship. He must have civil and political rights, must have performed the military service or have been exempted therefrom by law, and cannot be younger than 40 years on the day that candidacy registration is opened. Other requirements for candidacy are set out by law.



Article 142. Conditions for candidacy


To be accepted as a candidate for the presidency, candidates must receive the recommendation of at least 20 elected members of the House of Representatives, or endorsements from at least 25,000 citizens who have the right to vote, in at least 15 governorates, with a minimum of 1,000 endorsements from each governorate.


In all cases, no one can endorse more than one candidate. This is organized by law.



Article 143. Election


The President of the Republic is elected by direct secret ballot, with an absolute majority of valid votes. The procedures for electing the President of the Republic are regulated by law.



Article 144. Oath


Before assuming the functions of the presidential office, the President of the Republic takes the following oath before the House of Representatives: “I swear by Almighty God to loyally uphold the republican system, to respect the Constitution and the law, to fully uphold the interests of the people and to safeguard the independence and territorial integrity of the nation.”


In case of the absence of the House of Representatives, the oath is to be taken before the General Assembly of the Supreme Constitutional Court.



Article 145. Remuneration


The salary of the President of the Republic is stipulated by law. The President cannot receive any other salary or remuneration. No modification to the salary may come into effect during the presidential term during which it is approved. The president may not engage throughout the presidential term, whether in person or through an intermediary, in an independent profession or commercial, financial or industrial activity, nor is the President allowed to buy or rent any piece of state property, public-law legal persons or public sector companies, nor lease, sell or barter with the state any part of his own property, nor conclude a contract with the state as vendor, supplier, contractor or other as set out by law. Any such actions shall be considered null and void.


The President must submit a financial disclosure upon taking office, upon leaving it, and at the end of each year. The disclosure is to be published in the Official Gazette.


Throughout the presidential term, the President of the Republic may not award himself any orders, badges or medals.


If because of or in relation to the presidential post, the President receives, in person or through an intermediary, cash or in-kind gifts, ownership thereof reverts to the state treasury.



Article 146. Government formation


The President of the Republic assigns a Prime Minister to form the government and present his program to the House of Representatives. If his government does not obtain the confidence of the majority of the members of the House of Representatives within no more 30 days, the President appoints a Prime Minister based on the nomination of the party or the coalition that holds a plurality of seats in the House of Representatives. If his government fails to win the confidence of the majority of the members of the House of Representatives within 30 days, the House is deemed dissolved, and the President of the Republic calls for the elections of a new House of Representatives within 60 days from the date the dissolution is announced.


In all cases, the sum of the periods set forth in this Article shall not exceed 60 days.


In the event that the House of Representatives is dissolved, the Prime Minister presents the government and its program to the new House of Representatives at its first session.


In the event that the government is chosen from the party or the coalition that holds a plurality of seats at the House of Representatives, the President of the Republic may, in consultation with the Prime Minister, choose the Ministers of Justice, Interior, and Defense.



Article 147. Governmental exemption


The President of the Republic may exempt the government from carrying out its tasks, provided that the House of Representatives approves of such with a majority.


The President of the Republic may conduct a cabinet reshuffle after consultation with the Prime Minister and the approval of the House of Representatives with an absolute majority of attendees that is no less than one third of its members.



Article 148. Delegation of authorities


The President of the Republic may delegate some of his authorities to the Prime Minister, his deputies, the ministers, or the governors. None of them may delegate others. This will be organized by law.



Article 149. Convening of government


The President of the Republic may call the government to meeting to discuss important matters, and presides over the meetings that he attends.



Article 150. The state’s general policy


The President of the Republic, jointly with the Cabinet, sets the general policy of the state and oversees its implementation as set out by the Constitution.


The President of the Republic may deliver a statement on the state’s general policy before the House of Representatives at the opening of its regular session.


The President may make other statements or convey other messages to the House.



Article 150bis


The President of the Republic may appoint one Vice-President or more, determine their competencies, and may delegate them in some of his duties, relieve them of their posts, and accept their resignation. The Vice-Presidents of the Republic shall take the oath before assuming office provided for in article 144 of the Constitution before the President of the Republic. The provisions of the Constitution shall apply to the Vice-Presidents of the Republic in articles 141, 145 and 173.



Article 151. Foreign relations


The President of the Republic represents the state in foreign relations and concludes treaties and ratifies them after the approval of the House of Representatives. They shall acquire the force of law upon promulgation in accordance with the provisions of the Constitution.


With regards to any treaty of peace and alliance, and treaties related to the rights of sovereignty, voters must be called for a referendum, and they are not to be ratified before the announcement of their approval in the referendum.


In all cases, no treaty may be concluded which is contrary to the provisions of the Constitution or which leads to concession of state territories.



Article 152. The president and the armed forces


The President of the Republic is the Supreme Commander of the Armed Forces. The President cannot declare war, or send the armed forces to combat outside state territory, except after consultation with the National Defense Council and the approval of the House of Representatives with a two-thirds majority of its members.


If the House of Representatives is dissolved, the Supreme Council of the Armed Forces (SCAF) must be consulted and the approval of the Cabinet and National Defense Council must be obtained.



Article 153. Appointment of civil and military personnel and diplomats


The President of the Republic appoints civil and military personnel and diplomatic representatives and dismisses them, and confirms political representatives to foreign countries and organizations in accordance with the law.



Article 154. State of emergency


The President of the Republic declares, after consultation with the Cabinet, a state of emergency in the manner regulated by law. Such proclamation must be submitted to the House of Representatives within the following seven days to consider it.


If the declaration takes place when the House of Representatives is not in regular session, a session is called immediately in order to consider the declaration.


In all cases, the declaration of a state of emergency must be approved by a majority of members of the House of Representatives. The declaration is for a specified period not exceeding three months, which can only be extended by another similar period upon the approval of two-thirds of House members. In the event the House of Representatives is dissolved, the matter is submitted to the new House in its first session.


The House of Representatives cannot be dissolved while a state of emergency is in force.



Article 155. Pardon and amnesty


The President of the Republic may issue a pardon or mitigate a sentence after consulting with the Cabinet.


General amnesty may only be granted in a law, which is ratified by a majority of members of the House of Representatives.



Article 156. Decrees that have the force of law


In the event that the House of Representatives is not in session, and where there is a requirement for urgent measures that cannot be delayed, the President of the Republic convenes the House for an emergency session to present the matter to it. In absence of the House of Representatives, the President of the Republic may issue decrees that have the force of law, provided that these decrees are then presented to the House of Representatives, discussed and approved within 15 days from the date the new House convenes. If such decrees are not presented to the House and discussed, or if they are presented but not approved, their legality is revoked retroactively, without the need to issue a decision to that effect, unless the House affirms their validity for the previous period, or chooses to settle the consequent effects.



Article 157. Referendum


The President of the Republic may call for a referendum on issues relating to the supreme interests of the country without prejudice to the provisions of the Constitution.


If the call for a referendum relates to more than one issue, the people must vote on each individual issue.



Article 158. Resignation


The President of the Republic may submit his resignation to the House of Representatives. If the House is dissolved, he submits it to the General Assembly of the Supreme Constitutional Court.



Article 159. Prosecution


A charge of violating the provisions of the Constitution, high treason or any other felony against the President of the Republic is to be based on a motion signed by at least a majority of the members of the House of Representatives. An impeachment is to be issued only by a two-thirds majority of the members of the House of Representatives and after an investigation to be carried out by the Prosecutor General. If there is an impediment, he is to be replaced by one of his assistants.


As soon as an impeachment decision has been issued, the President of the Republic ceases all work; this is treated as a temporary impediment preventing the President from carrying out presidential duties until a verdict is reached in the case.


The President of the Republic is tried before a special court headed by the president of the Supreme Judicial Council, and with the membership of the most senior deputy of the president of the Supreme Constitutional Court, the most senior deputy of the president of the State Council, and the two most senior presidents of the Court of Appeals; the prosecution to be carried out before such court by the Prosecutor General. If an impediment exists for any of the foregoing individuals, they are replaced by order of seniority. The court verdicts are irrevocable and not subject to challenge.


The law organizes the investigation and the trial procedures. In the case of conviction, the President of the Republic is relieved of his post, without prejudice to other penalties.



Article 160. Vacancy


In case the President of the Republic is temporarily prevented from assuming his powers, such powers shall be given to his Vice-President or by the Prime Minister when there is no Vice-President or when the Vice-President cannot replace the President.


If the Presidential office becomes vacant, due to resignation, death, permanent disability to work or any other reason, the House of Representatives announces the vacancy of the office. If the vacancy occurs for any other reason, the House announces it with a two-thirds majority. The House notifies the National Elections Commission, the Speaker of the House of Representatives temporarily assumes presidential powers.


In the event the House of Representatives is dissolved, the General Assembly of the Supreme Constitutional Court and its chairman replace the House of Representatives and its Speaker.


In all cases, a new president must be elected during a period not exceeding 90 days from the date the office becomes vacant. In such a case, the presidential term commences as of the date the result of elections is announced.


The interim President or whoever temporarily assumes presidency may not request any amendment to the Constitution, dissolve the House of Representatives, dismiss the Government or run for the presidency.



Article 161. Withdrawal of confidence


The House of Representatives may propose to withdraw confidence from the President of the Republic and hold early presidential elections upon a causal motion signed by at least a majority of the members of the House of Representatives and the approval of two-thirds of its members. The motion may only be submitted once for the same cause during the presidential term.


Upon the approval of the proposal to withdraw confidence, the matter of withdrawing confidence from the President of the Republic and holding early presidential elections is to be put to public referendum by the Prime Minister. If the majority approves the decision to withdraw confidence, the President of the Republic is to be relieved from his post, the office of the President of the Republic is to be deemed vacant, and early presidential elections are to be held within 60 days from the date the referendum results are announced. If the result of the referendum is refusal, the House of Representatives is to be deemed dissolved, and the President of the Republic is to call for electing a new House of Representatives within 30 days of the date of dissolution.



Article 162. Priority of presidential elections


If the vacancy of the presidential office occurs at the same time that a referendum or the election of the House of Representatives is being held, the presidential elections are given priority. The existing parliament continues in place until the completion of the presidential elections.



Subsection Two. The Government



Article 163. Composition, Prime Minister’s mandate


The government is the supreme executive and administrative body of the state and it consists of the Prime Minister, the Prime Minister’s deputies, the ministers, and their deputies.


The Prime Minister heads the government, oversees its work, and directs it in the performance of its functions.



Article 164. Conditions for candidacy


A person appointed to the position of Prime Minister or any other position in the government must be an Egyptian citizen of Egyptian parents, and he and his spouse may not have held the citizenship of any other country, must enjoy civil and political rights, must have performed the military service or have been exempted therefrom, and must be at least 35 years old at the time of appointment.


Anyone appointed as a member of the government is required to be an Egyptian, enjoying his civil and political rights, have performed the military service or have been exempted therefrom, and to be at least 30 years old at the time of appointment.


It is prohibited to hold a position in the government in addition to membership in the House of Representatives. If a member of the House is appointed to the government, his place in the House becomes vacant as of the date of this appointment.



Article 165. Oath


Before assuming their duties, the Prime Minister and members of government take the following oath before the President of the Republic: “I swear by Almighty God to loyally uphold the republican system, to respect the Constitution and the law, to fully uphold the interests of the people and to safeguard the independence, territorial integrity and safety of the nation.”



Article 166. Remuneration


The salary of the Prime Minister and members of government are stipulated by law. They cannot receive any other salary or remuneration, nor engage throughout the term of their posts, whether in person or through an intermediary, in independent professions, or commercial, financial or industrial activities. Nor are they allowed to buy or rent any piece of state property, public-law legal persons or public sector companies, nor lease, sell or barter any of their property with the state, nor conclude a contract with the state as vendors, suppliers, contractors or others as set out by law. Any such actions are deemed null and void.


The Prime Minister and members of government must submit a financial disclosure upon taking office, upon leaving it and at the end of each year. The disclosure is to be published in the Official Gazette.


If, because of or in relation to their posts, they should receive cash or in-kind gifts, ownership thereof reverts to the state treasury. The foregoing is organized by law.



Article 167. Governmental mandate


The government exercises the following functions in particular:







1.
Collaborate with the President of the Republic in setting the public policy of the state and overseeing its implementation.






2.
Maintain the security of the nation, and protect the rights of citizens and the interests of the state.






3.
Direct, coordinate and follow up on the work of the ministries and their affiliated public bodies and organizations.






4.
Prepare draft laws and decrees.






5.
Issue administrative decisions in accordance with the law, and monitor their implementation.






6.
Prepare the draft general plan of the state.






7.
Prepare the draft annual state budget law.






8.
Contract and grant loans in accordance with the provisions of the Constitution.






9.
Implement laws.





Article 168. Ministerial mandate


The minister draws up his ministry’s general policy, supervises its implementation and offers guidance and oversight, in collaboration with the competent bodies and within the framework of the state’s public policy.


Higher management posts in every ministry include a permanent undersecretary to ensure achieving institutional stability and increasing the level of efficiency in the implementation of its policy.



Article 169. Statements before the House of Representatives


A member of government may make a statement before the House of Representatives, or one of its committees, concerning any matters within their mandate.


The House or the committee may discuss such a statement and convey its position regarding it.



Article 170. Regulations to enforce laws


The Prime Minister issues necessary regulations for the enforcement of laws, in such a manner that does not involve any disruption, modification, or exemption from their enforcement, and has the right to vest others with the authority to issue them, unless the law designates who should issue the necessary regulations for its own implementation.



Article 171. Regulations to create and organize public utilities


The Prime Minister issues the regulations necessary for the creation and organization of public utilities and interests upon the approval of the government.



Article 172. Disciplinary regulations


The Prime Minister issues disciplinary regulations upon the approval of the government.



Article 173. Investigation and trial


The Prime Minister and members of the government are subject to the general rules organizing investigation and trial procedures, if they commit crimes while exercising the functions of their posts or because of them. The end of their term of service does not preclude the start or resumption of prosecution.


In case of a charge of high treason against any member of the government, the provisions stipulated in article 159 of the Constitution apply.



Article 174. Resignation


If the Prime Minister offers his resignation, the letter of resignation must be presented to the President of the Republic. If a minister offers his resignation, it must be presented to the Prime Minister.



Subsection Three. Local Administration



Article 175. Administrative units


The state is divided into local administrative units that have legal personality. They include governorates, cities and villages. Other administrative units that have legal personality may be established, if the public interest requires such.


When establishing or abolishing local units or amending their boundaries, economic and social conditions shall be taken into account. The foregoing is organized by law.



Article 176. Empowerment of administrative units


The state ensures support for administrative, financial, and economic decentralization. The law organizes empowering administrative units in providing, improving, and managing public utilities well, and defines the timeline for transferring powers and budgets to the local administration units.



Article 177. Needs of local units


The state guarantees that it will satisfy the local units’ needs in terms of scientific, technical, administrative and financial assistance, and ensures the equitable distribution of facilities, services and resources, and works to bring development levels in these units to a common standard and achieve social justice between these units. This will be organized by law.



Article 178. Finances of local units


Local units have independent financial budgets.


Local units’ resources include, in addition to the resources allocated to them by the state, original and additional taxes and fees of a local nature. The unit follows the same rules and procedures in the collection of public funds as followed by the state.


The foregoing is regulated by law.



Article 179. Selection of governors and heads of local units


The law regulates the manner in which governors and heads of other local administrative units are selected, and defines their mandate.



Article 180. Election of local councils


Every local unit elects a local council by direct, secret ballot for a term of four years. A candidate must be no younger than 21 years old. The law regulates other conditions for candidacy and procedures of election, provided that one quarter of the seats are allocated to youth under 35 years old, one quarter is allocated for women, workers and farmers are represented by no less than 50 percent of the total number of seats, and these percentages include a proper representation of Christians and people with disability.


Local councils are responsible for developing and implementing the development plan, monitoring the activity’s different aspects, exercising the tools of monitoring the executive authority such as proposals, and submitting questions, briefing motions, interpellations and others, and withdrawing confidence from the heads of local units, in the manner organized by law.


The law defines the mandate of other local councils, their financial sources, guarantees of its members, and their independence.



Article 181. Local council decisions


Local council decisions that are issued within the council’s mandate are final. They are not subject to interference from the executive authority, except to prevent the council from overstepping these limits, or causing damage to the public interest or the interests of other local councils.


Any dispute over the jurisdiction of these local councils in villages, centers or towns is settled by the governorate-level local council. Disputes over the jurisdiction of governorate-level local councils are dealt with as a matter of urgency by the General Assembly of the Legal Opinion and Legislation Departments of the State Council. The foregoing is organized by law.



Article 182. Budgets and final accounts of local councils


Every local council is in charge of its own budget and final accounts, in the manner organized by law.



Article 183. Dissolution of local councils


It is prohibited to dissolve local councils as part of a comprehensive administrative procedure.


The manner to dissolve and reelect them is organized by law.



Section Three. The Judicial Authority



Subsection One. General Provisions



Article 184. The judiciary


The judiciary is independent. It is vested in the courts of justice of different types and degrees, which issue their judgments in accordance with the law. Its powers are defined by law. Interference in judicial affairs or in proceedings is a crime to which no statute of limitations may be applied.



Article 185. Judicial bodies


Each judicial body or organization shall manage its own affairs, shall be consulted concerning the draft laws regulating its affairs; each of them shall have an independent budget. The President of the Republic shall appoint the heads of the judicial bodies or organizations, out of the oldest seven deputies thereof, for a period of four years, or until their retirement age, whichever is earlier, and for one time throughout their terms of office, as regulated by law.


A Supreme Council for the judicial bodies or organizations headed by the President of the Republic shall hold their common affairs. The members of the Council would include the head of the Supreme Constitutional Court, the heads of the judicial bodies or organizations, the head of Cairo Appeal Court, and the Prosecutor General.


The Council shall have a secretary who is appointed by the President of the Republic for a period of time specified by the law and alternately between the members of the Council.


In the absence of the President of the Republic, he shall be replaced temporarily by who he authorizes from among the heads of the bodies or organizations.


The Council shall be competent to consider the conditions of appointing, promoting and disciplining members of bodies or organizations. The Council’s opinion shall be taken on the draft laws regulating the affairs of these bodies and organizations. Decisions shall be issued with the approval of a majority of its members.



Article 186. Judicial independence


Judges are independent, cannot be dismissed, are subject to no other authority but the law, and are equal in rights and duties. The conditions and procedures for their appointment, secondment, delegation and retirement are regulated by the law. It also regulates their disciplinary accountability.


They may not be fully or partly delegated except to bodies and to perform tasks that are identified by law, provided that all the foregoing maintains the independence and impartiality of the judiciary and judges and prevents conflicts of interest. The rights, duties and guarantees granted to them are specified by law.



Article 187. Public sessions


Court sessions are public, unless, for reasons of public order or morals, the court deems them confidential. In all cases, the verdict is given in an open session.



Subsection Two. The Judiciary and Public Prosecution



Article 188. Mandate


The judiciary adjudicates all disputes and crimes except for matters over which another judicial body is competent. Only the judiciary settles any disputes relating to the affairs of its members, and its affairs are managed by a higher council whose structure and mandate are organized by law.



Article 189. Public prosecution


The public prosecution is an integral part of the judiciary. It is responsible for investigating, pressing charges and prosecuting all criminal cases except what is exempted by law. The law establishes the public prosecution’s other competencies.


The Prosecutor General shall be in charge of the Public Prosecution. He shall be chosen by the President of the Republic out of three nominees from the Supreme Judicial Council, the deputy heads of the Court of Cassation and the heads of the Courts of Appeal and the assistant attorneys for a period of four years or until reaching retirement age, whichever is earlier.



Article 190. Mandate


The State Council is an autonomous judicial body, and it shall have the exclusive jurisdiction to settle administrative disputes and disputes relevant to the execution of all its rulings as well as the adjudication of disciplinary cases and appeals and decisions of disciplinary boards. It is the one concerned with giving opinions for the legal issues of the bodies determined by the law, revising the draft laws, the decisions that have a legislative character, the draft contracts which the law determines them and their values, and which the state or one of the public authorities is one of their parties.



Subsection Three. The State Council



Section Four. The Supreme Constitutional Court



Article 191. Independence, seat, budget, General Assembly


The Supreme Constitutional Court is an independent judicial body. It is based in Cairo. If necessary, it may convene anywhere else in the country with the approval of the Court’s General Assembly. It has an independent budget whose items are all discussed by the House of Representatives. After it is approved, it is incorporated in the state budget as a single figure. The Court’s General Assembly is responsible for governing the Court’s affairs and is consulted on the draft laws related to the Court’s affairs.



Article 192. Jurisdiction


The Supreme Constitutional Court is exclusively competent to decide on the constitutionality of laws and regulations, interpret legislative texts, and adjudicate in disputes pertaining to the affairs of its members, in disputes between judicial bodies and entities that have judicial mandate, in disputes pertaining to the implementation of two final contradictory rulings, one of which is issued by any judicial body or an agency with judicial mandate and the other issued by another body, and in disputes pertaining to the implementation of its rulings and decisions.


The law defines the Court’s other competencies and regulates the procedures that are to be followed before the Court.



Article 193. Composition


The Court is made up of a president and a sufficient number of deputies to the president.


The Commissioners Authority of the Supreme Constitutional Court is composed of a president and a sufficient number of presidents in the authority, advisors and assistant advisors.


The President of the Republic shall choose the head of the Constitutional Court from among the five oldest deputy heads of the Court. The President of the Republic shall also appoint the deputy head of the Court from among two candidates, one of whom shall be nominated by the General Assembly of the Court, while the head of the court shall nominate the other. The head of the board of commissioners and its members shall be appointed by a decision of the President of the Republic based on the nomination of the head of the Court, and after consulting the General Assembly of the Court, all as prescribed by law.



Article 194. President and vice-presidents


The President and the vice-presidents of the Supreme Constitutional Court, and the head and members of its Commissioners Authority are independent, cannot be dismissed, and are subject to no other authority but the law. The law sets out the conditions that they must meet. The Court is responsible for their disciplinary accountability as set out by law. They are entitled to all the rights, duties and guarantees granted to other members of the judiciary.



Article 195. Publication of rulings and decisions


The Official Gazette publishes the rulings and decisions issued by the Supreme Constitutional Court. They are binding to everyone and to all state authorities. They enjoy absolute authenticity in their regard.


The effects of a decision that a legislative text is unconstitutional are organized by law.



Section Five. Judicial Bodies



Article 196. State Cases Authority


The State Cases Authority is an independent judicial body. It undertakes the legal representation of the state in lawsuits and disputes to which the state is party. It may propose settling of disputes at any stage of litigation in accordance with the law. It also conducts technical supervision the cases undertaken by the departments of legal affairs at the state’s administrative body. It authors the draft contracts referred to it by administrative bodies and to which the state is party. The foregoing is organized by law.


Its other competencies are defined by law. Its members have all of the securities, rights and duties assigned to other members of the judiciary. Their disciplinary accountability is organized by law.



Article 197. Administrative Prosecution


The Administrative Prosecution is an independent judicial body. It investigates financial and administrative irregularities, and those referred to it. Regarding these irregularities, it has the authorities vested in the administration body to inflict disciplinary penalties. Challenging its decisions takes place before the competent disciplinary court at the State Council. It also initiates and conducts proceedings and disciplinary appeals before the State Council courts in accordance with the law. All the foregoing is organized by law.


Other competencies are defined by law. Its members share securities, rights and duties assigned to other members of the judiciary. Their disciplinary accountability is organized by law.



Section Six. The Legal Profession



Article 198. Guarantees, prohibition against arrest


The legal profession is an independent profession. It participates with the judiciary in achieving justice and the rule of law, and ensuring the right to defense. It is practiced independently by lawyers, and lawyers of public sector and public business sector agencies and companies. While undertaking the right of defense before courts, all lawyers enjoy the guarantees and protection granted to them by law, which also apply to them before investigation and trial authorities. Except in cases of flagrante delicto, arresting or detaining lawyers while exercising their right of defense is prohibited. The foregoing is organized by law.



Section Seven. Aides to the Judiciary



Article 199. Judicial experts, forensic medicine experts, and members of the notary public


Judicial experts, forensic medicine experts, and notary publics undertake their work independently. The law ensures the necessary guarantees and protection for them to perform their work, as organized by law.



Section Eight. The Armed Forces and the Police Force



Subsection One. The Armed Forces



Article 200. Mandate


The armed forces belong to the People, and their duty is to protect the country, preserve its security and the integrity of its territories and maintain the Constitution, democracy, the basic of civil state, as well as the people's gains, rights and freedoms. Only the State shall be entitled to establish the armed forces. No individual, organization, entity, or group shall be allowed to create military or quasi-military squadrons, groups or organizations.


The armed forces have a Supreme Council as regulated by law.



Article 201. Commander in Chief of the armed forces


The Minister of Defense is the Commander in Chief of the Armed Forces, appointed from among its officers.



Article 202. Public mobilization, administrative disputes


The law regulates public mobilization and defines the conditions of service, promotion and retirement in the armed forces.


The judicial committees for officers and personnel of the armed forces are exclusively competent for adjudicating in all administrative disputes pertaining to decisions affecting them. The law regulates the rules and procedures for challenging the decisions of these committees.



Subsection Two. The National Defense Council



Article 203. Composition, mandate


A National Defense Council is established, presided over by the President of the Republic and including in its membership the Prime Minister, the Speaker of the House of Representatives, the Minister of Defense, the Minister of Foreign Affairs, the Minister of Finance, the Minister of Interior, the Chief of the General Intelligence Service, the Chief of Staff of the armed forces, the Commanders of the Navy, the Air Forces and Air Defense, the Chief of Operations for the armed forces and the Head of Military Intelligence.


The Council is responsible for looking into matters pertaining to the methods of ensuring the safety and security of the country, for discussing the armed forces’ budget, which is incorporated as a single figure in the state budget. Its opinion must be sought in relation to draft laws on the armed forces.


Its other competencies are defined by law.


When discussing the budget, the head of the financial affairs department of the armed forces and the heads of the Planning and Budgeting Committee and the National Security Committee at the House of Representatives shall be included


The President of the Republic may invite whoever is seen as having relevant expertise to attend the Council’s meetings without having their votes counted.



Subsection Three. The Military Judiciary



Article 204. Definition, mandate, military trial of civilians


The Military Judiciary is an independent judiciary that adjudicates exclusively in all crimes related to the armed forces, its officers, personnel, and their equals, and in the crimes committed by general intelligence personnel during and because of the service.


No civilian shall face trial before the military court, except for crimes that constitute an assault against military facilities or camps of the armed forces, or their equivalents, or facilities that are protected by the armed forces, against military zones or border zones determined as military zones, against the armed forces’ equipment, vehicles, weapons, ammunition, documents, military secrets, or its public funds, or against military factories; crimes pertaining to military service; or crimes that constitute a direct assault against the officers or personnel of the armed forces by reason of performing their duties.


The law defines such crimes and determines the other competencies of the Military Judiciary.


Members of the Military Judiciary are autonomous and cannot be dismissed. They share the securities, rights and duties stipulated for members of other judiciaries.



Subsection Four. The National Security Council



Article 205. Composition, mandate


The National Security Council is established. It is presided over by the President of the Republic and includes in its membership the Prime Minister, the Speaker of the House of Representatives, the Minister of Defense, the Minister of Interior, the Minister of Foreign Affairs, the Minister of Finance, the Minister of Justice, the Minister of Health, the Chief of the General Intelligence Services, and the Heads of the Committees of Defense and National Security in the House of Representatives.


The Council adopts strategies for establishing security in the country and facing disasters and crises of all kinds, takes necessary measures to contain them, identifies sources of threat to Egyptian national security, whether at home or abroad, and undertakes necessary actions to address them on the official and popular levels.


The Council may invite whoever is seen as being of relevant expertise to attend its meetings without having their votes counted.


Other competencies and regulations are defined by law.



Subsection Five. The Police Force



Article 206. Mandate


The police force is a statutory civil body that is in the service of the people. Its loyalty is to the people. It ensures safety and security to citizens, preserves public order and morality. It is committed to undertake the duties imposed on it by the Constitution and the law, and to respect human rights and basic rights. The state guarantees that members of the police force perform their duties. Guarantees for that are organized by law.



Article 207. Supreme Police Council


The Supreme Police Council is composed from among the most senior officers of the police force and the head of the Legal Opinion Department at the State Council. The Council assists the Minister of Interior in organizing the police force and managing the affairs of its members. Its other competences are identified by law. It must be consulted in any laws pertaining to it.



Section Nine. The National Elections Commission



Article 208. Mandate


The National Elections Commission is exclusively responsible for managing referenda and presidential, parliamentary and local elections, which includes the preparation and update of a database of voters, proposal and division of constituencies, setting regulations for and overseeing electoral campaigns, funding, electoral expenditure declaration thereof, and managing the procedures for out-of-country voting by expatriate Egyptians, and other procedures, up to the announcements of results.


The foregoing is regulated by law.



Article 209. Structure, composition


The National Elections Commission is administered by a board made up of 10 members selected equally from among the vice-presidents of the Court of Cassation, the presidents of the Courts of Appeal, the vice-president of the State Council, the State Affairs and Administrative Prosecution, who are to be selected by the Supreme Judicial Council and special councils of the aforementioned judicial bodies depending on the circumstances, provided that they are not members in them. They are appointed by decree from the President of the Republic. They are selected to exclusively work at the Commission for one term of at least six years. The Commission’s presidency belongs to its most senior member from the Court of Cassation.


Half of the members of the council are replaced every three years.


The Commission may refer to public figures, specialists, and those deemed to have relevant expertise in the field of elections. They do not have the right to vote.


The Commission has a permanent executive body. The law determines its composition, system of operation, and the rights, duties and securities of its members to achieve their neutrality, independence and integrity.



Article 210. Administering voting and counting of votes


Voting and counting of votes in referenda and elections run by the Commission is administered by its affiliated members under the overall supervision of the Board. It may use the help of members of judicial bodies.


The voting and counting of votes in elections and referenda in the 10 years following the date on which this Constitution comes to effect are to be overseen by members of judicial bodies and entities in the manner set out in the law.


The Supreme Administrative Court adjudicates challenges against the Commission’s decisions pertaining to referenda, presidential and parliamentary elections, and their results. Challenges against local elections are to be filed before the Administrative Court. Dates to file challenges against these decisions are specified by law, provided that challenges are finally adjudicated within ten days from the date of filing them.



Section Ten. The National Media Council



Article 211. Mandate, composition


The National Media Council is an independent entity that has a legal personality, enjoys technical, financial and administrative independence, and has an independent budget.


The Council is regulates the affairs of radio, television, and printed and digital press, among others.


The Council is responsible for guaranteeing and protecting the freedom of press and media stipulated in the Constitution; safeguarding its independence, neutrality, plurality and diversity, preventing monopolistic practices; monitoring the legality of the sources of funding of press and media institutions; and establishing the controls and regulations necessary to ensure the commitment of press and media outlets to adhere to professional and ethical standards, and national security needs as set out by law.


The law determines the composition of the Council, its system of operation, and stipulates the conditions of employment for its staff.


The Council is to be consulted on bills and regulations related to its field of operation.



Article 212. National Press and Media Association


The National Press and Media Association is independent, manages state-owned press and media institutions, and undertakes the development of them and their assets, and ensures their development, independence, neutrality and their adherence to sensible professional, administrative and economic standards.


The composition of the association, its system of operation, and the conditions of employment of its staff are specified by law.


It is to be consulted about bills and regulations pertaining to its field of operation.



Article 213. National Press and Media Association


The National Press and Media Association is independent, manages state-owned television, radio and digital media outlets, and undertakes the development of them and their assets, and ensures their development, independence, neutrality and their adherence to sensible professional, administrative and economic standards.


The composition of the association, its system of operation, and the conditions of employment for its staff are specified by law.


It is to be consulted about bills and regulations pertaining to its field of operation.



Section Eleven. National Councils, Independent Bodies and Regulatory Agencies



Subsection One. National Councils



Article 214. National Councils


The law specifies independent national councils including the National Council for Human Rights, the National Council for Women, the National Council for Childhood and Motherhood, and the National Council for Persons with Disability. The law sets out their structures, mandates, and guarantees for the independence and neutrality of their members. They have the right to report to the public authorities any violations pertaining to their fields of work.


These councils have legal personalities and enjoy technical, financial, and administrative independence. They are to be consulted with regards to draft laws and regulations pertaining to their affairs and fields of work.



Subsection Two. Independent bodies and regulatory agencies



Article 215. Independent bodies and regulatory agencies


Independent bodies and regulatory agencies are identified by law. These bodies and agencies have legal personality, and technical, financial and administrative independence, and are consulted about draft laws and regulations that relate to their fields of operation. These bodies and agencies include the Central Bank, the Egyptian Financial Supervisory Authority, the Central Auditing Organization, and the Administrative Control Authority.



Article 216. Creation of each independent body or regulatory agency


For the creation of each independent body or regulatory agency, a law is issued defining its competencies, regulating its work and stipulating guarantees for its independence and the necessary protection for its employees and the rest of their conditions, to ensure their neutrality and independence.


The President of the Republic appoints the heads of independent bodies and regulatory agencies upon the approval of the House of Representatives with a majority of its members, for a period of four years, renewable once. They cannot be relieved from their posts except in cases specified by law. The same prohibitions apply to them that apply to ministers.



Article 217. Reporting by independent bodies and regulatory agencies


Independent bodies and regulatory agencies present annual reports to the President of the Republic, the House of Representatives and the Prime Minister at their time of issuance.


The House of Representatives considers such reports and takes appropriate action within a period not exceeding four months from the date of receipt. The reports are presented for public opinion.


Independent bodies and regulatory agencies notify the appropriate investigative authorities of any evidence of violations or crimes they may discover. They must take the necessary measures with regards to these reports within a specified period of time. The foregoing is regulated by law.



Article 218. Fighting corruption


The state is committed to fighting corruption, and the competent control bodies and organizations are identified by law.


Competent oversight bodies and organizations commit to coordinate with one another in combating corruption, enhancing the values of integrity and transparency in order to ensure sound performance of public functions, preserve public funds, and develop and following up on the national strategy to fight corruption in collaboration with other competent control bodies and organizations, in the manner organized by law.



Article 219. Central Auditing Organization


The Central Auditing Organization is responsible for monitoring the funds of the state, public legal personalities and other bodies to be identified by law; for the implementation of the state budget and independent budgets; and for reviewing its final accounts.



Article 220. Central Bank


The Central Bank is responsible for developing and overseeing the implementation of monetary, credit, and banking polices, and for monitoring banks. It is exclusively entitled to issue banknotes. It maintains the safety of the monetary and banking system, and the stability of prices within the framework of the state's general political economic policy, in the manner organized by law.



Article 221. Financial Supervisory Authority


The Egyptian Financial Supervisory Authority is responsible for monitoring and supervising markets and non-banking financial tools including capital markets, futures exchanges, insurance activities, real estate funding, financial leasing, and factoring and securitization, in the manner organized by law.



Chapter Six. General and Transitional Provisions



Section One



Article 222. Capital


Cairo is the capital of the Arab Republic of Egypt.



Article 223. Flag


The national flag of the Arab Republic of Egypt consists of three colors black, white, and red with the eagle of Saladin in golden yellow. The emblem, decorations, insignia, seal and the national anthem are defined by law.


Desecration of the Egyptian flag is a crime punishable by law.



Article 224. Legal continuity


All of the provisions stipulated by laws and regulations prior to the proclamation of this Constitution remain valid and in force. They may not be amended or repealed except in accordance with the regulations and procedures prescribed in the Constitution.


The state commits to issuing laws implementing the provisions of this Constitution.



Article 225. Publication of laws in the Official Gazette


Laws are published in the Official Gazette within 15 days from the date of their issuance, to be effective 30 days from the day following the date of publication, unless the law specifies a different date.


Provisions of the laws apply only from the date of their entry into force. However, with the approval of a two-thirds majority of the members of House of Representatives, provisions to the contrary may be made in articles pertaining to non-criminal and non-tax-related matters.



Article 226. Amendment


The amendment of one or more of the Constitution articles may be requested by the President of the Republic or one-fifth of the members of the House of Representatives. The request specifies the articles to be amended and the reasons for the amendments.


In all cases, the House of Representatives will debate the request within 30 days from the date of its receipt. The House issues its decision to accept the request in whole or in part by a majority of its members.


If the request is rejected, the same amendments may not be requested again before the next legislative term.


If the amendment request is approved by the House, it discusses the text of the articles to be amended within 60 days from the date of approval. If approved by a two-thirds majority of the House’s members, the amendment is put to public referendum within 30 days from the date of approval. The amendment is effective from the date on which the referendum’s result and the approval of a valid majority of the participants in the referendum are announced.


In all cases, texts pertaining to the re-election of the president of the republic or the principles of freedom and equality stipulated in this Constitution may not be amended, unless the amendment brings more guarantees.



Article 227. Constitution and Preamble


The Constitution and its preamble and texts are a well-knit fabric that is non-divisible. Its provisions constitute one coherent unit.



Section Two



Article 228. High Electoral Committee, Presidential Election Committee


The High Electoral Committee and the Presidential Election Committee existing at the time this Constitution comes into force shall undertake the full supervision of the first parliamentary and presidential elections following the date it came into effect. The funds of the two committees revert to the National Electoral Commission, as soon as the latter is formed.



Article 229. Election of the House of Representatives


The election of the House of Representatives following the date on which this Constitution comes into effect shall take place in accordance with the provisions of Article 102.



Article 230. Procedures for parliamentary and presidential elections


Procedures for the election of the President of the Republic or the House of Representatives shall take place in the manner regulated by law, provided that they begin within no less than 30 days and no more than 90 days of this Constitution coming into effect.


In all cases, the next electoral procedures shall begin within a period not exceeding six months as of the date the Constitution comes into effect.



Article 231. Beginning of the presidential term


The presidential term following the adoption of this Constitution begins as of the date that the final result of the elections is announced.



Article 232. The interim president


The Interim President of the Republic continues to exercise the presidential powers stipulated in the Constitution until the elected President of the Republic takes the constitutional oath.



Article 233. Vacancy of the office of the interim president


If on account of a temporary impediment, the Interim President of the Republic is rendered unable to exercise his powers, the Prime Minister acts in his place.


If the Interim Presidential office becomes vacant, due to resignation, death, permanent inability to work or any other reason, the most senior Vice-President of the Supreme Constitutional Court replaces him.



Article 234. Minister of defense


The Minister of Defense shall be appointed upon the approval of the Supreme Council of the Armed Forces.



Article 235. Building and renovating churches


In its first legislative term after this Constitution comes into effect, the House of Representatives shall issue a law to organize building and renovating churches, guaranteeing Christians the freedom to practice their religious rituals.



Article 236. Economic and urban development of border and underprivileged areas


The state shall develop and implement a plan for the comprehensive economic and urban development of border and underprivileged areas, including Upper Egypt, Sinai, Matrouh, and Nubia. This is to be achieved by the participation of the residents of these areas in the development projects and the priority in benefiting from them, taking into account the cultural and environmental patterns of the local community, within ten years from the date that this Constitution comes into effect, in the manner organized by law.


The state works on developing and implementing projects to bring back the residents of Nubia to their original areas and develop them within 10 years in the manner organized by law.



Article 237. War on terrorism


The state commits to fighting all types and forms of terrorism and tracking its sources of funding within a specific time frame in light of the threat in represents to the nation and citizens, with guarantees for public rights and freedoms.


The law organizes the provisions and procedures of fighting terrorism, and fair compensation for the damages resulting from it and because of it.



Article 238. Government expenditure on education


The state shall gradually implement its commitment to the allocation of the minimum government expenditure rates on education, higher education, health and scientific research that are stipulated in this Constitution as of the date that it comes into effect. It shall be fully committed to it in the state budget of the fiscal year 2016/2017.


The state commits to providing compulsory education until the completion of the secondary stage in a gradual manner to be completed in school year 2016/2017.



Article 239. Delegating judges, members of judicial bodies


The House of Representatives issues a law organizing the rules for delegating judges and members of judicial bodies and entities to ensure cancelling full and partial delegation to non-judicial bodies or committees with judicial competence, or for managing justice affairs or overseeing elections, within a period not exceeding five years from the date on which this Constitution comes into effect.



Article 240. Rulings of criminal courts


The state ensures providing financial and human capacities pertaining to appealing the rulings issued by criminal courts within 10 years from the date this Constitution comes into effect. The foregoing is organized by law.



Article 241. Transitional justice


In its first session after the enforcement of this Constitution, the House of Representatives commits to issuing a transitional justice law that ensures revealing the truth, accountability, proposing frameworks for national reconciliation, and compensating victims, in accordance with international standards.



Article 241bis


The current presidential term, as per the proposed amendments, shall end six years after the announcement of the results of the residential elections in 2018. The current president shall have the right to be reelected once.



Article 242. Local administration


The existing local administration system continues to be used until the system stipulated in the Constitution is gradually implemented within five years of its date of entry into force without prejudice to article 180 of this Constitution.



Article 243. Workers and farmers representation in parliament


The state shall endeavor that workers and farmers be appropriately represented, as regulated by law.



Article 244. Representation for youth, Christians, disabled persons, etc


The state shall endeavor that youth, Christians, persons with disability and Egyptians living abroad be appropriately represented in the House of Representatives, as regulated by law.



Article 244bis


The provisions of the first paragraph of Article 102 shall apply as of the next legislative chapter.



Article 245. Employees of the Shoura Council


The employees of the Shoura Council who are still serving on the date that this Constitution is adopted are transferred to the House of Representatives while keeping the same degrees and seniorities they occupied on that date. Their salaries, allowances, remunerations, and the rest of their financial rights granted to them in a personal capacity are kept. All funds of the Shoura Council revert to the House of Representatives.



Article 246. Constitutional Declarations


The Constitutional Declaration issued on the 5th of July 2013, the Constitutional Declaration issued on the 8th of July 2013, and any constitutional texts or provisions mentioned in the Constitution issued on 2012 but not covered by this constitutional document are hereby repealed as of the date that it comes into effect. However, their consequent effects remain in force.



Article 247. Entry into force


This Constitution comes into effect on the date that it is announced that the people have approved it in a referendum through a majority of valid votes of the participants.



Article 248


The Senate is concerned with studying and proposing what it sees as a tool to consolidate democracy, support national unity, social peace, the basic values of society, supreme values, rights, freedoms and public duties, and deepen and expand the democratic system.



Article 249


The opinion of the Senate shall be taken as follows:







•
Proposals for the amendment of one or more articles of the Constitution.






•
Projects concerning the general plan for Social and Economic Development.






•
Treaties of reconciliation and alliance and all treaties relating to the rights of sovereignty.






•
Draft laws supplementing the Constitution and others referred to Senate by the President of the Republic.






•
What the President of the Republic refers to the Senate concerning the general policy of the State or its policy in Arab or foreign affairs.





Article 250


The Senate shall consist of a number of members determined by law, not less than 180 members. Two-thirds of the members of the Council shall be elected by direct secret universal suffrage. The President of the Republic shall appoint the remaining third and the elections shall be held in accordance with the law.



Article 251


A candidate for membership in the Senate or the person who appoints him must be an Egyptian with civil and political rights. He must have at least a university degree or equivalent, and his age must be less than thirty-five years. The law specifies the conditions of candidacy, electoral system and the division of constituencies to take into account the equitable representation of the population and the governorates. Nomination can take place through singlemember election or multi-member election, or both together.



Article 252


The membership of the Senate and House of Representatives shall not be combined.



Article 253


The Prime Minister, his deputies, ministers and other members of the government are not accountable to the Senate.



Article 254


The provisions of the Constitution shall apply to the Senate in articles 103, 104, 105, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 1, 2, 132, 133, 136 and 137, in a manner not inconsistent with the provisions of this section, provided that the specializations in the said articles shall be exercised by the Senate and its President.

